DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Babak Monajemi on 9/7/2021.
The application has been amended as follows: 
1. (Currently Amended) A distributed ledger system comprising: 
a plurality of wireless service providers including at least a first wireless service provider and a second wireless service provider, wherein:
the first wireless service provider has a corresponding number of end users, and
the second wireless service provider is configured to provide roaming services to one or more of the end users of the first wireless service provider to roam on; and 
a plurality of nodes, each of the plurality of nodes of the distributed ledger system being associated with one of the plurality of wireless service providersand configured to:
access a digital record of an exchange of wireless services between the first wireless service provider and the second wireless service provider on the distributed ledger system, the digital record including agreed upon terms and conditions of the exchange;
enable roaming of the one or more of the end users on the second wireless service provider upon detecting a first triggering condition;
inject a known traffic pattern into a network of the second wireless service provider;
independently monitor usage of the wireless services of the second wireless service provider by the one or more end users using the known traffic pattern;
independently verify the roaming based on the monitoring of the wireless services; and


	2. (Original) The distributed ledger system of claim 1, wherein the digital record is a smart contract. 
	3. (Original) The distributed ledger system of claim 1, wherein the first triggering condition is defined by the terms and conditions for initiating the roaming of the one or more of the end users on the second wireless service provider. 
	4. (Original) The distributed ledger system of claim 1, wherein the first triggering condition is a defined time period for initiating the roaming of the one or more of the end users on the second wireless service provider. 
	5. (Original) The distributed ledger system of claim 1, wherein the first triggering condition is a detection of the one or more of the end users in coverage area of the second wireless service provider.
	6. (Original) The distributed ledger system of claim 1, wherein the second triggering condition is an expiration of a time period over which the terms and conditions are valid. 
	7. (Original) The distributed ledger system of claim 1, wherein the second triggering condition is absence of any of the one or more of the end users in coverage area of the second wireless service provider for a period of time that exceeds a threshold. 
	8. (Original) The distributed ledger system of claim 1, wherein each of the plurality of nodes is configured to monitor the usage of the wireless services by receiving an independent usage report on state of the usage of the wireless services from each of the first wireless service provider and the second wireless service provider. 
	9. (Original) The distributed ledger system of claim 8, wherein each of the plurality of nodes is configured to verify the roaming by: 
comparing the independent usage report received from each of the first wireless service provider and the second wireless service provider; and
	determining that all corresponding wireless service measurements included in the independent usage report received from each of the first wireless service provider and the second wireless service provider match. 

	11. (Currently Amended) A method comprising: 
accessing, by each of a plurality of network nodes of a distributed ledger system, a digital record of an exchange of wireless services between a first wireless service provider and a second wireless service provider that provides roaming services for one or more end users of the first wireless service provider, the digital record including agreed upon terms and conditions of the exchange, each of the plurality of network nodes being associated with a different one of the first wireless service provider and the second wireless service provider; 
enabling, by each of a plurality of network nodes, roaming of the one or more of the end users on the second wireless service provider upon detecting a first triggering condition;
injecting a known traffic pattern into a network of the second wireless service provider;
independently monitoring, by each of a plurality of network nodes, usage of wireless services of the second wireless service provider by the one or more end users using the known traffic pattern;
independently verifying, by each of a plurality of network nodes, the roaming based on the monitoring of the wireless services; and
terminating, by each of a plurality of network nodes, the roaming of the one or more of the end users upon detecting a second triggering condition. 
12. (Original) The method of claim 11, wherein the first triggering condition is: 
defined by the terms and conditions for initiating the roaming of the one or more of the end users on the second wireless service provider; and
	one of a defined time period for initiating the roaming of the one or more of the end users on the second wireless service provider or a detection of the one or more of the end users in coverage area of the second wireless service provider. 
	13. (Original) The method of claim 11, wherein the second triggering condition is one of an expiration of a time period over which the terms and conditions are valid or absence of any of the one or more of the end users in coverage area of the second wireless service provider for a period of time that exceeds a threshold. 

	15. (Original) The method of claim 14 wherein the verifying comprises:
comparing the independent usage report received from each of the first wireless service provider and the second wireless service provider; and
	determining that all corresponding wireless service measurements included in the independent usage report received from each of the first wireless service provider and the second wireless service provider match. 
	16. (Currently Amended) A distributed ledger system comprising: 
a plurality of wireless service providers including at least a first wireless service provider and a second wireless service provider, wherein:
the first wireless service provider has a corresponding number of end users, and
the second wireless service provider is configured to provide roaming services to one or more of the end users of the first wireless service provider to roam on; and
a plurality of nodes, each of the plurality of nodes of the distributed ledger system being associated with one or more of the plurality of wireless service providersand configured to:
facilitate an exchange of wireless services between the first wireless service provider and the second wireless service provider;
inject a known traffic pattern into a network of the second wireless service provider;
independently validate the wireless services of the second wireless service provider using the known traffic pattern; and
manage the exchange based on results of validating the wireless services. 

17. (Original) The distributed ledger system of claim 16, further comprising:
	receiving a request for validating the wireless services from the first wireless service provider prior to finalizing terms and conditions of the exchange or after execution of the terms and conditions of the exchange. 
	18. (Currently Amended) The distributed ledger system of claim 16, wherein the validating is triggered based on terms and conditions of the exchange. 
independently validate the wireless services of the second wireless service provider by 
	20. (Currently Amended) The distributed ledger system of claim 16, wherein managing the exchange includes:
	finalizing the exchange if the wireless services are validated; or
	terminating the exchange after execution of [[the]] terms and conditions of the exchange, if the wireless services cannot be validated.

Allowable Subject Matter
Claims 1-20 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUC H TRAN whose telephone number is (571)272-3172.  The examiner can normally be reached on M-F 8-5 Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHUC H TRAN/Primary Examiner, Art Unit 2471